ACCEPTED
                                                                                        011400932CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 1/14/2015 5:06:43 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                   ______________________________________

                            NO. 01-14-00932-CV                 FILED IN
                                                        1st COURT OF APPEALS
                   ______________________________________ HOUSTON, TEXAS
                                                        1/14/2015 5:06:43 PM
                     IN THE COURT OF APPEALS FOR THE CHRISTOPHER A. PRINE
                   FIRST DISTRICT OF TEXAS AT HOUSTON           Clerk
                   ______________________________________

                              CITY OF RICHMOND, TEXAS

                                        V.

                    PECAN GROVE MUNICIPAL UTILITY DISTRICT
                   ______________________________________
                      Appeal from the 268th Judicial District
                        Court of Fort Bend County, Texas
                           Cause No. 14-DCV-217359
                   ______________________________________

           NOTICE OF CHANGE OF CONTACT INFORMATION
               ______________________________________
       Please note the following new contact information for Charles B. McFarland,

counsel for Appellee, Pecan Grove Municipal Utility District. This information is

effective as of January 16, 2015.

              Charles B. McFarland
              McFarland PLLC
              712 Main Street, Suite 1500
              Houston, Texas 77002-3207
              Tel 713.222.1115
              Fax 844.270.5032
              cmcfarland@mcfarlandpllc.com
                                                  Respectfully submitted,

                                                  MCFARLAND PLLC


                                                  /s/ Charles B. McFarland
                                                  Charles B. McFarland
                                                  State Bar No. 00794269
                                                  cmcfarland@mcfarlandpllc.com
                                                  Elly D. Austin
                                                  State Bar No. 24076252
                                                  eaustin@mcfarlandpllc.com
                                                  712 Main Street, Suite 1500
                                                  Houston, Texas 77002-3207
                                                  Tel 713.222.1115
                                                  Fax 844.270.5032

                                                  ATTORNEYS FOR APPELLEE,
                                                  Pecan Grove Municipal Utility District



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of January, 2015, a true and correct copy of
the above and foregoing was forwarded by fax to the following:

       Betsy J. Johnson
       Davidson Troilo Ream & Garza
       919 Congress Avenue, Suite 810
       Austin, Texas 78701
       bjohnson@dtrglaw.com
       Fax 512.473.2159
       Attorney for Defendant


                                                  /s/ Charles B. McFarland
                                                  Charles B. McFarland




                                            -2-